UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8238


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JULIUS SOLOMON, a/k/a Chuckie, a/k/a Wic,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:02-cr-00120-RGD-FBS-1)


Submitted:    April 7, 2009                 Decided:   April 21, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Julius Solomon, Appellant Pro Se. William David Muhr, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Julius   Solomon   appeals    the   district   court’s   order

denying his 18 U.S.C. § 3582(c) (2006) motion.       We have reviewed

the record and find no reversible error.       Accordingly, we affirm

for the reasons stated by the district court.        United States v.

Solomon, No. 4:02-cr-00120-RGD-FBS-1 (E.D. Va. filed Sept. 30,

2008 & entered Oct. 1, 2008).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                               AFFIRMED




                                  2